Citation Nr: 0316405
Decision Date: 07/18/03	Archive Date: 10/02/03

DOCKET NO. 96-02 712               DATE JUL 18, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from August 1970 to December 1970.

Initially, the Board of Veterans' Appeals (Board) notes that while
the regional office (RO) appears to have adjudicated the issue on
appeal on both a de novo and new and material basis. Consequently,
pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996), the
Board must address this claim on a new and material basis.

Finally, as a result of the Board's determination that new and
material evidence has been submitted to reopen a claim for service
connection for schizophrenia, the Board has determined that further
notice and development is now required under the newly enacted
Veterans Claims Assistance Act of 2000, 38 U.S.C.A.  5102, 5103,
5103A, and 5107 (West 2002) (VCAA). This matter will be addressed
more fully in the remand portion of this decision.

FINDINGS OF FACT

1. A claim for service connection for a nervous disorder was denied
by a rating decision in April 1971.

2. The evidence received since the April 1971 rating decision bears
directly and substantially on the specific matter under
consideration, is neither cumulative nor redundant, and is, by
itself or in combination with other evidence, so significant that
it must be considered in order to fairly decide the merits of the
claim.

CONCLUSIONS OF LAW

1. The April 1971 rating decision which denied a claim for service
connection for a nervous disorder is final. 38 U.S.C. 4005(c)
(1970); 38 C.F.R. 19.153 (1969).

2. New and material evidence has been submitted since the April
1971 rating decision, and the claim is reopened. 38 U.S.C.A. 5108,
7105 (West 2002); 38 C.F.R. 3.104, 3.156, 20.1103 (2002).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already been
developed pursuant to the guidelines established in the recently
enacted VCAA. At this point, as the only subject currently for
consideration is whether new and material evidence has been
submitted to reopen the claim, the development provisions of the
VCAA may not yet even be applicable, and in any event, the Board's
determination that evidence received since the previous final
denial is sufficient to reopen the claim negates any possible
prejudice to the veteran based on any asserted failure to notify or
develop the claim under the VCAA. The Board further notes that
November 2002 and February 2003 supplemental statements of the case
advised the veteran of his rights under the VCAA, and that May 2003
correspondence additionally informed the veteran of what steps the
RO had taken to develop his claim and the steps that the veteran
could take to supplement that action. Quartuccio v. Principi, 16
Vet. App. 183 (2002).

The record reflects that an April 1971 rating decision denied a
claim for service connection for a nervous disorder on the basis
that there were no findings or diagnoses of such a disorder in
service medical records. The veteran did not file a timely notice
of disagreement with that rating decision and accordingly, the
April 1971 rating decision became final as outlined in 38 U.S.C.A.
7105 (West 2002) when the veteran did not perfect his appeal within
the statutory time limit. Evans v. Brown, 9 Vet. App. 273, 285
(1996). As such, his claim for service connection for schizophrenia
may only be reopened if new and material evidence is submitted.

Since the April 1971 rating decision denied the claim on the basis
that there were no findings or diagnoses of a nervous disorder in
service medical records or by way of any other documentation, new
and material evidence would consist of current diagnoses and/or
findings of such disability. 38 U.S.C.A. 5108 (West 2002); 38
C.F.R. 3.156(a) (2002).

In this regard, while medical evidence still does not specifically
link schizophrenia or any other psychiatric disability to service,
the evidence obtained since the April 1971 rating decision very
clearly contains multiple diagnoses of schizophrenia, and

- 3 -

there are also January 1981 Department of Veterans Affairs (VA)
treatment records that note the veteran's 10 year history of
treatment for a diagnosis that was usually schizophrenia. Such is
plainly within the meaning of the Hodge decision, in that this
evidence could be construed as that which would contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability.

ORDER

New and material evidence having been submitted, the claim for
service connection for schizophrenia is reopened.

REMAND

Having reopened the claim for service connection for schizophrenia,
the Board notes that significant in-service military hospital
records may exist that have not yet been requested by the RO. More
specifically, the veteran has asserted that he received treatment
for schizophrenia at the Letterman General Hospital, Presidio of
San Francisco, California, during service. The Board further notes
that while there are some records from this facility in the claims
folder, it is not clear whether all of the veteran's treatment
records from that facility have been provided. The veteran's
original claim was filed shortly after service, and it is possible
that all service medical records were not then available.

In light of the above, this matter is REMANDED for the following:

1. Efforts should be undertaken to obtain any additional service
medical records for the veteran.

2. After the completion of any development deemed appropriate in
addition to that requested above, the RO should readjudicate the
claim for service connection for

- 4 -

schizophrenia. If the benefit sought on appeal is not granted, he
and his representative should be provided a supplemental statement
of the case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for final
appellate review, if otherwise in order. The appellant has the
right to submit additional evidence and argument on the matter or
matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (previously
known as the United States Court of Veterans Appeals prior to March
1, 1999, hereafter "the Court") for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)
(Historical and Statutory Notes). In addition, Veterans' Benefits
Administration (VBA)'s Adjudication Procedure Manual, M21-1, Part
IV, directs the ROs to provide expeditious handling of all cases
that have been remanded by the Board and the Court. See M21-1, Part
IV, paras. 8.44-8.45 and 38.02-38.03.

John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law,
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

5 -

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

6 -



